 



Exhibit 10(b)

STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement (“Agreement”) is made and entered into on
April 19, 2004, by and between Citicorp Venture Capital. Ltd., a Delaware
corporation (“Seller”) and Titan International, Inc., an Illinois corporation
(“Purchaser”).

     WHEREAS, Seller is a corporation organized and incorporated under the laws
of the state of Delaware having its principal place of business at 399 Park
Avenue, New York, New York;

     WHEREAS, Purchaser is a corporation organized and incorporated under the
laws of the state of Illinois having its principal place of business at 2701
Spruce Street, Quincy, Illinois; and

     WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller 4,917,464 shares of the Common Stock (the “Shares”), no par
value per share, of Purchaser for the consideration and on the terms and
conditions set forth herein;

     NOW, THEREFORE. the parties, intending to be legally bound, hereby agree as
follows:

     1. Shares. Subject to the terms and conditions of the Agreement, at the
Closing Seller will sell and transfer the Shares to Purchaser, and Purchaser
will purchase the Shares from Seller.

     2. Purchase Price.

     (a) The purchase price (“Purchase Price”) for the shares will be fifteen
million dollars ($15.000,000.00).

     (b) Purchaser agrees that if it prevails in its appeal of Vehicular
Technologies Corporation vs. Titan Wheel International Inc. and Dyneer
Corporation. Civil Action No. BC263739, originally filed in Los Angeles Superior
Court (“the Vehicular Technologies Suit”), and a final non-appealable order
becomes effective, Purchaser will pay to Seller an additional five million
dollars ($5,000,000) (the “Additional Consideration’’).

     3. Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to
Section 17, the purchase and sale (the “Closing”) provided for in this Agreement
will take place within two (2) business days after the satisfaction of the
conditions set forth in Section 5, at the offices of Purchaser or at such other
time and place as the parties may agree.

 



--------------------------------------------------------------------------------



 



     4. Closing Obligations. At Closing:

     (a) Seller will deliver to Purchaser certificates representing the Shares
duly endorsed (or accompanied by duly executed stock powers).

     (b) Purchaser will deliver to Seller fifteen million dol1ars
($15,000,000.00) by wire transfer.

     5. Conditions to Closing.

     (a) Conditions to the Obligations of Seller. (i) The representations and
warranties of the Purchaser set forth in Section 7 of this Agreement shall be
true and correct in all respects on and as of the day of Closing; (ii) there
shall be no threatened or pending action by or before any governmental authority
or arbitrator seeking to restrain, prohibit or invalidate the transactions
contemplated hereby or seeking monetary relief against Purchaser by reason of
the consummation of such transactions, and there shall not be in effect any
injunction, order or decree which has such effect; and (iii) Purchaser shall
have received approval from its “Credit Facility Group” for this transaction.

     (b) Conditions to the Obligations of Purchaser. (i) The representations and
warranties of the Seller set forth in Section 6 this Agreement shall be true and
correct in all respects on and as of the day of Closing; and (ii) there shall be
no threatened or pending action by or before any governmental authority or
arbitrator seeking to restrain, prohibit or invalidate the transactions
contemplated hereby or seeking monetary relief against Seller by reason of the
consummation of such transactions, and there shall not be in effect any
injunction, order or decree which has such effect.

     6. Representations and Warranties of Seller.

     (a) Seller represents and warrants to Purchaser that Seller is the owner
of, and has good and marketable title to, all of the Shares, free and clear of
all claims, liens, security interests and other encumbrances and that Seller has
the unqualified right to sell the same.

     (b) Seller represents and warrants to Purchaser that it is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation. Seller has full corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
herein. This Agreement, upon execution and delivery, will constitute the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms. The execution, delivery and performance by the Seller
of this Agreement and the consummation of the transactions contemplated herein
will not violate any provision of Seller’s charter or bylaws, or violate, breach
or constitute a default under any agreement to which Seller is bound.

     7. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that it is a corporation duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation.
Purchaser has full corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated herein. This

 



--------------------------------------------------------------------------------



 



Agreement, upon execution and delivery, will constitute the legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation of the transactions
contemplated herein will not violate any provision of Purchaser’s charter or
bylaws, or violate, breach or constitute a default under any agreement to which
Purchaser is bound.

     8. Releases

     (a) As a material inducement to enter into this Stock Purchase Agreement,
and for good and valuable consideration described herein, Purchaser, for its
assigns, its officers, its directors, its employees, its shareholders, its
subsidiaries, its agents and its affiliates (collectively “Purchaser
Releasors”), hereby irrevocably and unconditionally releases and forever
discharges Seller, its assigns, its directors, its officers, its subsidiaries,
its agents, its affiliates, and any director, officer or employee of Dyneer
Corporation, Tractech Inc. (“Tractech”) or Ballantrae Corporation (collectively
“Seller Releases”), from any and all claims, liabilities, promises,
controversies, damages, actions, causes of action, suits, charges,
investigations, demands, costs, losses, debts and expenses of any kind or nature
whatsoever, which exist or may exist on the effective date of the Agreement,
whether based in tort, fraud, contract, statute, common law, or any other legal
theory and whether Purchaser possesses them now or they become known in the
future. Purchaser expressly acknowledges that this is a final and general
release including any claims related to the purchase of Dyneer Corporation, sale
of Tractech to an affiliate of Seller or the Vehicular Technologies Suit (other
than the Additional Consideration). Notwithstanding anything to the contrary
herein, (i) this release shall not include any ordinary course transaction among
Purchaser or its subsidiaries on the one hand and portfolio companies of Seller
or its affiliates on the other hand; and (ii) Purchaser shall remain obligated
pursuant to Section 8. 1 (a)(i)(C) (relating to the Vehicular Technologies Suit)
and Section 8. 1 (a) (i) (D) (relating to other liabilities never assumed by
Seller in that section) of the Asset Purchase Agreement by and among Titan Wheel
International, Inc., Dyneer Corporation, Tractech Limited and Tractech Inc.,
dated September 30,1996, as amended.

     (b) As a material inducement to enter into this Stock Purchase Agreement,
and for good and valuable consideration described herein, Seller, for its
assigns, and its subsidiaries (collectively “Seller Releasors”), hereby
irrevocably and unconditionally releases and forever discharges Purchaser, its
assigns, its officers, its directors, its employees, its shareholders, its
subsidiaries, its agents and its affiliates, (collectively “Purchaser
Releasees”), from any and all claims, liabilities, promises, controversies,
damages, actions, causes of action, suits, charges, investigations, demands,
costs, losses, debts and expenses of any kind or nature whatsoever, which exist
or may exist on the effective date of the Agreement, whether based in tort,
fraud, contract, statute, common law, or any other legal theory and whether
Seller possesses them now or they become known in the future. Seller expressly
acknowledges that this is a final and general release including any claims
related to the purchase of Dyneer Corporation, sale of Tractech to an affiliate
of Seller, or the Vehicular Technologies Suit (other than the Additional
Consideration). Notwithstanding anything to the contrary herein, (i) this
release shall not include any ordinary course transaction among Purchaser or its
subsidiaries on the one hand and portfolio companies of Seller or its affiliates
on the other hand; and (ii) Purchaser shall remain

 



--------------------------------------------------------------------------------



 



obligated pursuant to Section 8.1(a)(i)(C) (relating to the Vehicular
Technologies Suit) and Section 8.1(a)(i)(D) (relating to other liabilities never
assumed by Seller in that section) of the Asset Purchase Agreement by and among
Titan Wheel International, Inc., Dyneer Corporation, Tractech Limited and
Tractech Inc., dated September 30, 1996, as amended.

     9. Certain Understandings. Each of the parties hereto hereby acknowledges
that (a) there are no representations or warranties by or on behalf of any party
hereto or any of its respective representatives other than those expressly set
forth in this Agreement and (b) the parties’ respective rights and obligations
with respect to this Agreement and the events giving rise thereto will be solely
as set forth in this Agreement. The Seller and its assigns, its officers, its
directors, its subsidiaries, its agents and its affiliates will not have or be
subject to any liability to Purchaser, or any other person, resulting from the
distribution to Purchaser, or Purchaser’s use of, any information not contained
in this Agreement

     10. Further Assurances. The parties agree to execute and deliver to each
other such other documents and to do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement.

     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any choice of law principles which would require the application of law of any
other jurisdiction.

     12. Jurisdiction. Purchaser hereby expressly consents to the personal
jurisdiction of the state and federal courts located in Manhattan, New York City
for purposes of any action brought by Seller to enforce the provisions of
Agreement, and waives the assertion of any defense regarding such jurisdiction
before such courts.

     13. Entire Agreement. This Agreement sets forth the entire understanding
among the parties relating to the subject matter hereof, and supersedes all
prior agreements, arrangements, understandings, negotiations or discussions.

     14. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 



--------------------------------------------------------------------------------



 



     15. Notices. All notices and other communications pursuant to this
Agreement will be in writing and will be deemed to have been duly given or made
if delivered personally, sent by a nationally-recognized overnight air courier
service or mailed by registered or certified mail (postage prepaid, return
receipt requested), to the parties at the following addresses (or at such other
address for a party as may be specified by like change of address) or sent by
electronic transmission to the telecopier number specified below:

     
To Seller:
  Citicorp Venture Capital, Ltd.

  399 Park Avenue

  New York, NY 10043

  Attention:

     

  Telecopier No.:
 
   
With a copy to:
  Dechert LLP

  4000 Bell Atlantic Tower

  1717 Arch Street

  Philadelphia, PA 19103

  Attention: Craig Godshall

  Telecopier No.: 215.994.2491
 
   
To Purchaser:
  Titan International, Inc.

  2701 Spruce St.

  Quincy, IL 62301

  Attention:

  Telecopier No.:
 
   
With a copy to:
  Cheri T. Holley

  Titan International, Inc.

  2701 Spruce Street

  Quincy, IL 62301

  Telecopier No.: 217.228.3040

     16. Counterparts: Facsimile Transmission. This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original of this
Agreement, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. This Agreement may be executed and delivered by
facsimile transmission with the same effect as if a mutually signed original
were personally delivered.

     17. Termination. This Agreement will be automatically terminated if the
Closing has not occurred prior to May 31, 2004.

 